Regarding the independent claims 1 and 14, applicant amended the claims to incorporate “the displacement measurement arrangement is at least partially integrated into the substrate board”, filed 2/08/2021. This amendment will not be entered as it will require further search and consideration.

Note from 12:
Regarding the independent claims 1 and 14, applicant amended the claims to incorporate “the displacement measurement arrangement is at least partially integrated into the substrate board”, filed 2/08/2021. This amendment will not be entered as it will require further search and consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GEORGE E BANIS/Examiner, Art Unit 3792/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792